Appeal from an order of the Supreme Court, Monroe County (Evelyn Frazee, J), entered November 30, 2006. The order, insofar as appealed from, denied that part of the motion of defendant Caldwell & Cook, Inc. for summary judgment dismissing the Labor Law § 241 (6) claim against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present— Gorski, J.P., Martoche, Smith, Peradotto and Green, JJ.